Sargent, J.
By the provisions of chapter 22, General Statutes, section 1, counties are made bodies corporate, with power to sue and be sued, -to hold and convey real and personal estate for county purposes, and to make necessary contracts and do all other necessary acts relating to the property and concerns of the county; and by sec. 2, the powers to raise county taxes, to authorize the purchase of real estate for the county, and the sale and conveyance of its real estate, the erection, enlargement, or repair of county buildings, where more than a thousand dollars need to be expended, and the authorizing of the issue of bonds for the debts of the county, are all vested in the county convention.
Sec. 8 provides that the county convention shall consist of the representatives of the towns of the county, and that they shall meet on the second week of the June session of the legislature, and organize by the choice of a chairman and clerk, and that this convention “ may adjourn as they see cause.” Their power of adjournment is thus unlimited, both as to time and place. One county convention must necessarily exist and enjoy all its powers and rights until the next convention is duly qualified and ready for action, because the nature of their powers and duties, as we have seen, is such that it must necessarily be and continue in existence, not only during the sessions of the legislature, but during the whole year and until its successor takes its place.
The county continues a body corporate the same whether the State legislature is in session or not. And while the county continues to exist, there must necessarily be a county convention. So, too, the county convention shall consist of the representatives of the towns of the county; and this is not only the fact during the sessions of the legislature, but during the year. This convention loses none of its powers or responsibilities when the legislature adjourns, but remains the county convention so long as the members that compose it continue to be the representatives of the towns of the county, which is until others are *419chosen in March, and qualified at the commencement of the June session. They then constitute the county convention, though they may not organize in that capacity till the second week of the session.
When the county convention is not in session, the commissioners may, in case of an exigency, call them together at any time during the year, at a time and place appointed by the commissioners, — sec. 7 ; and there can be no doubt, we- think, that the convention may meet of its own motion, either by adjournment or upon the call of the chairman ; and when the representatives of the towns of the county get together at any time or any place in the county when the legislature is not in session, they have all the powers and responsibilities of the county convention.
I have caused an examination to be made in every county in the State, and find that, in a majority of the counties, the convention has never met except during the sessions of the legislature, or upon the call of the county commissioners.
In Cheshire county, I find this record : “Agreeably to adjournment of the last meeting of the Cheshire county convention, the members met on the call of the chairman, Mr. Albee, of Winchester, at Keene, on Tuesday, April 21, 1868, at one o’clock p. M.”
In Sullivan county, the representatives “ met in convention, under the call of the chairman, at the county farm, * * * Unity, November 14,1866.” At this meeting the convention, by vote, authorized “ the county commissioners to borrow on the credit of the county fifteen thousand dollars, * * * to be appropriated for the purpose of erecting suitable buildings on said county farmalso, recommended “ to the commissioners the funding of the floating debt of the county, not exceeding twenty-five thousand dollars,” and did other business.
In Merrimack county, the county convention met at the county courtroom, Nov. 29, and Dec. 18,1864, and March 20, 1865, at which the convention authorized the purchase of a county farm, and authorized the commissioners to issue bonds for the payment of the debt so incurred.
Our opinion is, that the above acts of the conventions of the counties of Cheshire, Sullivan, and Merrimack, as also the acts of the convention of the county of Strafford, set forth in this petition, were clearly authorized by the statute; and that said acts were legal and binding upon said counties.